DETAILED ACTION
Claim Objections
Claims 1-20 are objected.  The preamble of the claims sets forth “A customized jewelry design”.  The use of the term “design” is ambiguous.  It appears that this term is used throughout the specification to define a “design element”.  The term by itself would imply that it is just a design without any physical structure associated thereto.  To be clear, the preamble should state that the claims are directed to “A customized jewelry design article” or “A customized jewelry article”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-17 and 19-20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Meissner, US 2008/0038698 A1.  Meissner discloses the structural components of the jewelry article: an annular base (10) and sets of design elements (30) located on the front, back, inner and outer faces.  Each of the faces are perpendicular to one another.  Any element can be divided up into sixty segments so as to represent a clock.  The specification states that these division are invisible.  Therefore, Meissner annular base is divided up into sixty segments so as to represent a clock.
The claims describe how the first and second design elements are positioned on the base element at one of the sixty segments to represent an hour hand of a clock and to represent a minute hand of a clock.  Then, the mental step is made by the wearer to associate the placement by the set of design elements to a specific time or a specific calendar date. 
Meissner discloses sets of design elements that are positioned about the annular base member at the hours and minutes of the clock.  The annotated drawing shows this positioning.  The design elements can be moved to any hour and minute position desired.  The claims are to a jewelry element and not to a method of using the jewelry element.  Therefore, all the structures defined in the claims are met by Meissner.  And, all the mental steps and functions defined in the claim are capable by the Meissner jewelry article.

    PNG
    media_image1.png
    420
    724
    media_image1.png
    Greyscale

	Regarding claim 12, Meissner discloses that the band can be small enough to fit in a pocket [0033].  Therefore, the band could be worn as a pendant with a necklace extending through the aperture defined by the band.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner, 2008/0038698 A1.  
Regarding claims 8 and 18, the claim requires that the width of the front, back, inner and outer surfaces be all the same.  Meissner discloses the front and back surfaces with the same width and the inner and outer surfaces with the same width.  It is old and well known to make wrist bands with all the surfaces having the same width.  This relationship between the widths is merely for aesthetics.  It serves no utility in the functioning of the bracelet.  Therefore, it would have been obvious to make Meissner’s band with all the surfaces having the same width to make the bracelet more aesthetically appealing to some wearers.
Regarding claim 10, Meissner discloses design elements (15) made from a rigid material that can have a display (35) painted, etched, glued, or carved into the surface.  The claim states that the design element comprising ornamental stones, which is not shown in Meissner. However, it is known to use ornamental stones to improve the aesthetics of a wristband or ornament attached to a wristband.  Therefore, it would have been obvious to add ornamental stones to Meissner’s design elements (15) to improve the aesthetics of the device.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677